Citation Nr: 1726310	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1962 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify before the Board via video hearing in August 2016, however, the notices sent to the appellant were returned to VA as undeliverable.  The appellant submitted a statement, received in September 2016, in which he explained that he did not receive notice that his Board hearing was scheduled until he received notice from VA that he had failed to appear.  He requested that his video Board hearing thus be rescheduled.

The Board finds that the Veteran has presented good cause for his failure to report for his hearing, and as such, his motion to reschedule is granted.  The appeal is remanded to allow the AOJ to schedule a hearing before the Board as requested by the Veteran.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video Board hearing per his September 2016 request.  Appropriate notification should be provided to the appellant and his representative, and such notification should be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




